UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
YAISHA HODGES,
Plaintiff,
Case No. 2:19-cv-1741
ve CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura
FREDDIE RUFUS,
Defendant.
ORDER

On May 6, 2019, the United States Magistrate Judge issued a Report and
Recommendation (ECF No. 4) recommending that the Court DISMISS this action for failure to
state a claim upon which relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The
Report and Recommendation advised the parties that failure to object within fourteen days would
result in a waiver of review by a District Judge. The time for filing objections has passed, and no
objections have been filed to the Report and Recommendation.

Therefore, the Court ADOPTS the Report and Recommendation. (ECF No. 4). The
Court DISMISSES with PREJUDICE Plaintiff's claim. The Court DIRECTS the Clerk to
enter judgment accordingly.

IT IS SO ORDERED.

5-4-1010 BRYA

DATE ED . SARGUS, JR.
CHIRF UNIKED STATES DISTRICT JUDGE
